16-1393
    Lu v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 901 290

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    23rd day of August, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    GUIFENG LU,
             Petitioner,

                     v.                                              16-1393
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Guifeng Lu, pro se, Alhambra,
                                         California.

    FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
                                         Attorney General, Claire L. Workman,
                                         Senior Litigation Counsel, John B.
                                         Holt, Trial Attorney, Office of
                            Immigration Litigation, United
                            States Department of Justice,
                            Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Guifeng Lu, a native and citizen of the People’s

Republic of China, seeks review of an April 4, 2016, decision

of the BIA affirming an April 20, 2015, decision of an

Immigration Judge (“IJ”) denying Lu’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).    In re Guifeng Lu, No. A205 901 290 (B.I.A.

Apr. 4, 2016), aff’g No. A205 901 290 (Immig. Ct. N.Y. City Apr.

20, 2015).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Because the IJ’s adverse credibility determination is

dispositive, we reach only that determination and decline to

consider the alternative grounds offered for the agency’s

decision.    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As

a general rule courts . . . are not required to make findings

on issues the decision of which is unnecessary to the results

they reach.”).   Among the factors upon which “a trier of fact

                               2
may base a credibility determination” are “the consistency

between the applicant’s . . . written and oral statements” and

“the internal consistency of each such statement, . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim.”            8 U.S.C.

§ 1158(b)(1)(B)(iii).   “We defer . . . to an IJ’s credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such an

adverse credibility ruling.”     Lin v. Mukasey, 534 F.3d 162, 167

(2d Cir. 2008); see also 8 U.S.C. § 1252(b)(4)(B) (“the

administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary”).

    The record here supports the agency’s determination that

Lu was not credible.      His testimony was both internally

inconsistent and inconsistent with his written statement.      In

his asylum application, Lu described being beaten on the first

and second days of his 2005 detention, but made no mention of

any beatings on the third day.   On direct examination, however,

Lu testified that he was beaten on the first and third days of

detention, without mention of being beaten on the second day.

Finally, when cross examined regarding the inconsistency

                                 3
between his asylum application and direct examination, Lu

provided a third version of events by testifying that he

actually was beaten on all three days.

       Lu contends that any inconsistencies in his application and

testimony were minor.      But changes regarding when and how many

times he claims to have been beaten constitute “‘a material

inconsistency in an aspect of [his] story that served as an

example of the very persecution from which he sought asylum,’”

which “afforded substantial evidence to support the adverse

credibility finding.”         Ye v. Dep’t of Homeland Sec., 446 F.3d
289, 295 (2d Cir. 2006) (quoting Majidi v. Gonzales, 430 F.3d
77, 81 (2d Cir. 2005)).

        Lu relies on Ren v. Holder, 648 F.3d 1079, 1086 (9th Cir.

2011), for the proposition that whether events occurred “on the

second or third day of his detention says nothing about his

truthfulness or the overall reliability of his account,” but

the issue here is not solely the accuracy of Lu’s memory.            In

addition to providing inconsistent versions of events, there

is also the fact that Lu appeared to change his story yet again

when    faced   with   this    contradiction.     Moreover,    “[w]hen

evaluating      credibility      determinations    for    substantial

evidence,    we   afford   ‘particular    deference’     to   the   IJ,”

                                    4
recognizing that “[w]here the IJ’s adverse credibility finding

is based on specific examples of inconsistent statements’ or

‘contradictory evidence,’ a ‘reviewing court will generally not

be able to conclude that a reasonable adjudicator was compelled

to find otherwise.’” Lin, 534 F.3d at 165-66 (quoting Zhang v.

INS, 386 F.3d 66, 74 (2d Cir. 2004)).

     Lu argues that he explained at the hearing that he may not

have been very clear when completing his asylum application,

but the agency was not required to accept this explanation.      Lu

swore to the application’s truth, he was instructed to say that

he did not know or could not remember if necessary, and his

explanation did nothing to resolve the internal inconsistency.

See Majidi, 430 F.3d at 80 (“A petitioner must do more than offer

a plausible explanation for his inconsistent statements to

secure   relief;   he   must   demonstrate    that   a   reasonable

fact-finder would be compelled to credit his testimony.”

(internal quotation marks omitted)).         Lu also misinterprets

part of the IJ’s decision by reading it to find that he suffered

past persecution, but the IJ only assumed Lu’s credibility for

the purposes of its alternative analysis.

     Nor did the IJ err in finding that Lu failed to rehabilitate

his testimony with corroborating evidence.      First, the IJ could

                                5
reasonably determine that a letter from Lu’s wife was entitled

to minimal evidentiary weight “both because it was unsworn and

because it was submitted by an interested witness” unavailable

for cross-examination.         Y.C. v. Holder, 741 F.3d 324, 334 (2d

Cir. 2013).    Second, the IJ could properly give little weight

to a sterilization certificate that Lu failed to authenticate.

As we have previously explained, “the weight to afford to such

evidence ‘lies largely’ within the discretion of the IJ.”         Chen

v. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (quoting

Asociacion de Compositores y Editores de Musica LatinoAmericana

v. Copyright Royalty Tribunal, 854 F.2d 10, 13 (2d Cir. 1988)).

Here, the IJ did not exceed the bounds of that discretion.

    In    light    of   Lu’s     testimony,   the    agency’s   adverse

credibility     determination       is   supported    by   substantial

evidence.     That determination is dispositive of Lu’s claims for

asylum, withholding of removal, and CAT relief because all three

claims are based on the same factual predicate.            See Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                                    6
    Judge Newman concurs in the result on the Immigration

Judge’s ground that Lu has not established a well founded fear

of future persecution in view of a fundamental change in

circumstances.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              7